                                     Case 2:19-cv-02190-GMN-BNW Document 7 Filed 01/28/20 Page 1 of 2



                       1       DIANA G. DICKINSON, ESQ., Bar # 13477
                               LITTLER MENDELSON, P.C.
                       2       3960 Howard Hughes Parkway
                               Suite 300
                       3       Las Vegas, NV 89169-5937
                               Telephone:   702.862.8800
                       4       Fax No.:     702.862.8811
                               Email: DDickinson@littler.com
                       5
                               Attorney for Defendant
                       6       GENERAL INFORMATION SERVICES, LLC

                       7

                       8                                        UNITED STATES DISTRICT COURT

                       9                                             DISTRICT OF NEVADA

                    10

                    11
                               DONALD SUTTON,                                   Case No.: 2:19-cv-02190-GMN-BNW
                    12
                                                   Plaintiff,                   STIPULATION TO EXTEND TIME FOR
                    13                                                          DEFENDANT TO FILE A RESPONSIVE
                               vs.                                              PLEADING TO PLAINTIFF’S
                    14                                                          COMPLAINT
                               GENERAL INFORMATION SERVICES,
                    15         LLC,                                             [SECOND REQUEST]
                    16                             Defendant.
                    17

                    18
                                        Plaintiff DONALD SUTTON (“Plaintiff”), by and through his attorneys of record, Haines &
                    19
                               Krieger, LLC and Knepper & Clark, LLC, and Defendant GENERAL INFORMATION SERVICES,
                    20
                               LLC (“Defendant”), by and through its attorney of record, Littler Mendelson, hereby stipulate to
                    21
                               extend the time for Defendant to file a responsive pleading to Plaintiff’s Complaint from the current
                    22
                               deadline of January 31, 2020, up to and including February 14, 2020.
                    23
                                        As Defense counsel was recently retained in this case, this extension is necessary to provide
                    24
                               additional time for Defense counsel to become familiar with the allegations in the Complaint and to
                    25
                               prepare a responsive pleading.
                    26
                               ///
                    27
                               ///
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                   Case 2:19-cv-02190-GMN-BNW Document 7 Filed 01/28/20 Page 2 of 2



                       1                This is the second request for an extension of time to respond to the Complaint. This request

                       2       is made in good faith and not for the purpose of delay.1

                       3
                               Dated: January 28, 2020                         Dated: January 28, 2020
                       4
                               Respectfully submitted,                         Respectfully submitted,
                       5

                       6
                               /s/ Miles N. Clark                              /s/ Diana G. Dickinson
                       7       MATTHEW I. KNEPPER, ESQ.                        DIANA G. DICKINSON, ESQ.
                               MILES N. CLARK, ESQ.                            LITTLER MENDELSON, P.C.
                       8       KNEPPER & CLARK, LLC
                                                                               Attorney for Defendant
                       9                                                       GENERAL INFORMATION SERVICES, LLC
                               Attorneys for Plaintiff
                    10         DONALD SUTTON
                    11

                    12
                                                               IT IS SO ORDERED
                    13
                                                                         IT IS SO
                                                               DATED: January   30,ORDERED.
                                                                                    2020
                    14
                                                                             Dated this _______ day of _______________, 2020.
                    15

                    16
                                                                             __________________________________________
                    17
                                                               __________________________________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
                               4812-0103-8515.1 103757.1000    BRENDA WEKSLER
                    18                                         UNITED STATES MAGISTRATE JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                               1
                                 By submitting this stipulation, Defendant does not waive any arguments about this Court’s
                    28         jurisdiction. Instead, Defendant expressly reserves all such arguments.
LITTLER MENDELSON, P.C.                                                        2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
